IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENTS TO                  : No. 435
INTERBRANCH COMMISSION FOR              :
GENDER, RACIAL AND ETHNIC               : JUDICIAL ADMINISTRATION DOCKET
FAIRNESS                                :


                                   ORDER


PER CURIAM:



            AND NOW, this 26th day of November, 2014, The Honorable Kim Berkeley

Clark, The Honorable Deborah E. Curcillo, Kay Marcus Davis, Esquire, Daniel E.

Fitzsimmons, Esquire, and Roberta D. Liebenberg, Esquire, Designees of the Supreme

Court, are hereby reappointed as members of the Interbranch Commission for Gender,

Racial and Ethnic Fairness for a term of two years commencing December 31, 2014.